Citation Nr: 0815702	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  96-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
including removal of a right lobe nodule or Grave's disease, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 or as due to radiation exposure.

2.  Entitlement to service connection for hair loss, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran had service in the Army Reserves with verified 
active duty service from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The issues before the Board today 
were remanded in October 2003 for further evidentiary and 
procedural development.  This was accomplished; however, the 
Board concludes that additional development is needed before 
it may proceed with a decision on the issues for appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the veteran's claims on appeal.

A. Thyroid Disorder

Medical evidence of record reveals that the veteran presented 
with a myriad of complaints, including fatigue and hair loss, 
in September 1993.  Initial diagnoses included Grave's 
disease and hyperthyroidism.  An August 1994 endocrinology 
note indicates that she has a probable autoimmune thyroid 
disease and that although her thyroid is clinically normal, 
she is at risk for development of hyper- or hypothyroidism.  
A warm nodule was also detected on her right lobe.  In March 
1995 the veteran underwent a right thyroid lobectomy; a 
tissue report reflects a diagnosis of chronic lymphocytic 
thyroiditis (Hashimoto's thyroiditis).  

In an April 2005 written statement, the veteran stated that 
everything seemed to begin after experiencing a negative 
reaction to some injections received prior to leaving for the 
Persian Gulf.  She also indicated that things "became 
worse" while in the Persian Gulf where she was exposed to 
oil fires and depleted uranium (from a piece of tank shrapnel 
she wore around her neck).  The veteran noted that the 
thyroid tumor was at the exact place where the shrapnel lay 
on her neck.  Throughout this appeal, she has stated that 
doctors have asked her on more than one occasion if she has 
been exposed to radiation.  See also November 1995 Notice of 
Disagreement.

The Board observes that none of the current competent medical 
evidence indicates that the veteran's Hashimoto's thyroiditis 
was incurred during service or is related to any immunization 
reaction or possible radiation exposure.  However, the Board 
has carefully reviewed the record and concludes that all 
necessary development has not been completed with respect to 
the veteran's claim.  As such a remand is necessary.  

First, the veteran's complete service medical records, 
including reserve medical records, are not associated with 
the claims file.  An August 1994 response to a request for 
service medical records indicated that such records were 
located with the veteran's reserve unit.  Unfortunately, the 
veteran's July 1994 claim reflects that she was not assigned 
to a unit at that time.  More recently, in April 2005, the 
veteran commented that her "medical records" were located 
in Aberdeen, Maryland.  

VA has a duty to obtain the veteran's complete service 
medical records, when possible.  38 C.F.R. § 3.159(c)(3) 
(2007).  In the present case, there is information indicating 
that her records are likely with a reserve unit.  See Reply 
to Request for Information dated August 10, 1994.  A 
quarterly service examination report reflects that at one 
time she was a member of the 5/159th Avn. Bn. at Fort Meade, 
Maryland.  See Quarterly Examination Report dated August 18, 
1990.  Records from an incomplete personnel file show that 
she was attached to various units at Fort Meade.  

In light of the above circumstances, the Board finds that all 
reasonable effort should be made to obtain the veteran's 
outstanding service medical records.  Such effort should 
include requests to the 5/159th Avn. Bn. at Fort Meade, 
Maryland, and any other reserve units identified in the 
veteran's service records.  Additionally, the veteran should 
be contacted and asked to provide information regarding the 
last reserve unit she was attached to as well as information 
regarding what she meant by her records being located in 
Aberdeen, Maryland.  Specifically, if she was attached to a 
reserve unit in Aberdeen, Maryland, the veteran should 
provide as much information regarding that unit so records 
may be requested by the agency of original jurisdiction 
(AOJ).  

In addition to information regarding her service medical 
records, the veteran should be asked to provide information, 
including any necessary release forms, regarding her December 
29, 1990 hospitalization in Germany for an allergic reaction 
to immunizations.  See Clinical Service Record dated January 
2, 1991.  Upon receipt of information from the veteran, 
appropriate attempts should be made to obtain any associated 
records.  

The veteran appears to assert that her current thyroid 
disorder might be the result of radiation exposure during 
service due to wearing a piece of exploded tank around her 
neck.  According to the United States Court of Appeals for 
Veterans Claims (Court) in Robinson v. Mansfield, 21 Vet. 
App. 545, 550-51 (2008), separate theories in support of a 
claim for a particular disability are to be adjudicated under 
one claim.  As such, VA must adjudicate this theory of 
entitlement together with all other theories raised by the 
veteran or the evidence of record, and the Board must 
consider whether all necessary development has been completed 
to adjudicate this claim properly.  

Section 3.309(d) of Title 38 of the Code of Federal 
Regulations provides for presumptive service connection of 
certain diseases for "radiation-exposed veterans."  
38 C.F.R. § 3.309(d) (2007).  A thyroid disorder is not 
listed as one of these diseases; thus, this section is not 
for application.  However, a "non-malignant thyroid nodular 
disease" is considered a radiogenic disease that is entitled 
to special development procedures under 38 C.F.R. § 3.311(c) 
if such disease first became manifest five years or more 
after exposure.  38 C.F.R. § 3.311(b)(1) and (5)(iv) (2007).  
In the present case, the veteran's benign thyroid nodule was 
detected less than five years after her deployment to the 
Persian Gulf.  Therefore, consideration under 38 C.F.R. 
§ 3.311 is also not warranted.

Nevertheless, under Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), the veteran's assertion that her thyroid 
disorder is the result of radiation exposure must be reviewed 
to determine whether service connection can be established on 
a direct basis.  In light of such circumstances, the Board 
concludes that the AOJ should complete any development deemed 
necessary to adjudicate the veteran's claim on a direct 
basis, including requesting the veteran's radiation file, if 
any, from the appropriate source(s) and informing the veteran 
that she should submit any statements from physicians who 
have linked her thyroid disorder to radiation exposure from 
wearing a piece of tank shrapnel around her neck.  

B. Hair Loss and Fatigue

The veteran contends that she is entitled to service 
connection for hair loss and fatigue, to include as due to a 
qualifying chronic disability (or undiagnosed illness) under 
38 C.F.R. § 3.317 (2007).  

Relevant laws and regulations provide that compensation may 
be paid to a Persian Gulf veteran who exhibits objective 
indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more before December 31, 2011 
following such service.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 
2006).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 includes an undiagnosed illness, which is defined as 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms, to include, but not limited to, 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychologic signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317.  The undiagnosed illness must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i).  A chronic 
disability for purposes of 38 U.S.C.A. § 1117 is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).

In the present case, the veteran has submitted competent lay 
statements from herself, her husband, and a friend which 
indicate that she has experienced symptoms of hair loss and 
fatigue for more than 6 months.  See Gutierrez v. Principi, 
19 Vet. App. 1 (2004) (lay persons are competent to report 
objective signs of illness).  Additionally, the veteran's 
post-service medical records reflect continued complaints of 
both symptoms.  In August 1993, a VA outpatient clinic note 
indicated that the veteran's hair loss is "probably 
secondary to hyperthyroidism."  The veteran also 
acknowledged in an October 1996 written statement that some 
of her physicians have attributed her symptoms to her thyroid 
tumor.  She goes on to state, however, that her symptoms have 
persisted despite removal of this tumor.  There is no other 
competent evidence of record which discusses what 
disabilities, if any, the veteran's symptoms of fatigue and 
hair loss might be attributed.  

With respect to the August 1993 VA outpatient clinic note, 
the Board notes that it is not a definitive medical opinion.  
Moreover, further testing revealed that the veteran did not 
in fact have hyperthyroidism; rather, she was at risk for 
developing it.  As such, the Board finds that the record is 
still unclear as to whether the veteran has symptoms of hair 
loss and fatigue which are attributable to a diagnosed 
disability or illness.  Additionally, since the veteran has 
not asserted that either of these symptoms began while she 
was serving on active duty, the Board must consider whether 
hair loss or fatigue have manifest to a degree of 10 percent 
or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 
242, 75669-75672 (Dec. 18, 2006).  Under such circumstances, 
additional medical evidence is needed to properly adjudicate 
these claims.  More specifically, a VA examination should be 
provided which discusses the nature of the veteran's chronic 
symptoms as well as whether either of these symptoms of hair 
loss or fatigue is due to a diagnosed disability or disease, 
including Hashimoto's thyroiditis.  This examination should 
be completed following receipt of any outstanding service 
medical records, including reserve records.  

C. Additional Considerations

As a final note, the Board observes that the last two letters 
sent to the veteran were returned undeliverable with no 
forwarding address given.  One of these letters was sent to 
an address in Bel Air, Maryland; the other in Fort 
Leavenworth, Kansas.  In May 2006, the veteran submitted a 
response to a VCAA letter indicating a change of address.  In 
completing this remand, the AOJ is directed to first verify 
the veteran's mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's current mailing 
address.  As a starting point, use the 
address listed on the "VCAA Notice 
Response" received in May 2006. 

2.  Contact the veteran and ask her to 
provide information regarding her most 
recent reserve unit as well as what she 
meant by her service medical records, 
including her reserve records, being 
located in Aberdeen, Maryland.  She should 
be expressly informed that if she was 
attached to a reserve unit in Aberdeen, 
Maryland that she should provide 
information regarding that unit so her 
records may be requested.  The veteran 
should also be specifically informed that 
she should submit any statements from 
physicians that have linked her thyroid 
disorder to radiation exposure from 
wearing a piece of tank shrapnel around 
her neck.

3.  Following the receipt of any response 
from the veteran regarding the above, make 
reasonable efforts to obtain the veteran's 
service medical records, including any 
reserve records, from the appropriate 
service department.  Such efforts should 
include requests to any current and past 
Army reserve units, including the 5/159th 
Avn. Bn. at Fort Meade and any other units 
identified in the veteran's personnel file 
or other service records.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  Contact the veteran and ask her to 
provide information, including any 
necessary release forms, regarding her 
December 29, 1990, hospitalization in 
Germany for an allergic reaction to 
immunizations.  If these records are from 
a private facility, then request these 
records following receipt of any necessary 
releases.  If these hospitalization  
records are from a military hospital, 
request these records from the National 
Personnel Records Center (NPRC).  It is 
noted that hospitalization records might 
be filed under the name of the facility, 
and not the veteran.  

5.  Request the veteran's radiation file, 
if any, from the appropriate service 
department.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

6.  Following receipt of any outstanding 
service medical records, schedule the 
veteran for a VA examination for the 
purpose of ascertaining the nature and 
etiology of any chronic symptoms of hair 
loss and fatigue.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  The examiner should 
identify and describe in detail any 
objective evidence of the veteran's 
claimed hair loss and fatigue.  The 
examiner should also render an opinion as 
to whether it is more likely than not 
(more than 50 percent probability), less 
likely than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability) that any objectively 
demonstrated symptoms of hair loss or 
fatigue are attributable to a known 
clinical diagnosis(es).  If the examiner 
finds that the veteran's symptoms of hair 
loss and/or fatigue are attributable to a 
known clinical diagnosis, he/she should 
identify the diagnosis(es) and provide an 
opinion as to whether such diagnosis(es) 
is more likely than not (more than 50 
percent probability), less likely than not 
(less than 50 percent probability), or at 
least as likely as not (50-50 
probability), etiologically related to the 
veteran's military service.  A rationale 
should be provided for any opinions 
expressed.  

7.  Following completion of the above and 
any other development deemed necessary by 
the evidence of record, readjudicate the 
veteran's claims on appeal.  The AOJ must 
consider whether the veteran's claim of 
entitlement to service connection for a 
thyroid disorder can be granted on a 
direct basis as due to radiation exposure.  
Unless the benefits should on appeal are 
granted, the veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case which details the 
applicable laws and regulations and the 
basis for each denial and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

